United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3895
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Dennis L. Williams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: January 11, 2016
                            Filed: February 23, 2016
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Dennis Williams pled guilty to distribution of cocaine base in violation of 21
U.S.C. § 841. At sentencing, his advisory guideline range was calculated to be 130
to 162 months. The district court1 sentenced him to 130 months. Williams now
appeals his sentence, arguing that the district court should have varied downward
from the guidelines. We affirm.2

       When reviewing a sentence we apply a deferential abuse of discretion standard.
United States v. Gall, 552 U.S. 38, 41 (2007). We ensure the district court committed
no significant procedural error, such as failing to consider the 18 U.S.C. § 3553(a)
factors or failing to give adequate explanation for its chosen sentence. Id. at 51. If
there is no procedural error, we consider the substantive reasonableness of the
sentence. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
We may apply a presumption of reasonableness to a sentence within the guideline
range. Id. Williams argues that the district court placed too much weight on his
criminal history and not enough on factors supporting a downward variance, such as
the environment in which Williams was raised, his renewed involvement in his
religion, and his completing carpentry and barber training in prison.

       We conclude that the district court did not commit any procedural error or
otherwise abuse its discretion in sentencing Williams. The sentencing record shows
that the court considered Williams' arguments and elocution before imposing its
sentence. The court stated it understood Williams "really want[s] to be a useful and
productive citizen," as well as having "faith now . . . and that's very important to me."
In explaining its sentence a district court is only required to show it considered the

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri
      2
       Williams has moved on appeal to file a pro se supplemental brief arguing his
sentence violates Alleyne v. United States, 133 S. Ct. 2151 (2013). A district court
is permitted under Alleyne to rely on facts not found by a jury when calculating the
sentencing guideline range to select a sentence within statutory limits. United States
v. Bennett, 765 F.3d 887, 897 (8th Cir. 2014). The motion to file a pro se brief is
denied.

                                          -2-
parties' arguments and had a reasoned basis for its sentence. United States v. Butler,
743 F.3d 645, 647 (8th Cir. 2014). The 130 month sentence imposed in this case was
the bottom of the guideline range and reasonable.

      The judgment of the district court is affirmed.

                       ______________________________




                                         -3-